—In a summary nonpayment proceeding, inter alia, to collect certain surcharges, the petitioner appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated June 23, 1998, which modified an order of the Civil Court of the City of New York, Kings County (Mason, J.), entered July 11, 1997, denying the petitioner’s motion for summary judgment, by adding thereto a provision granting summary judgment to the respondents dismissing the petition.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the surcharge imposed upon the respondents was not “rent” (see, Lincoln Amsterdam House v Baxter, 249 AD2d 146; Lincoln Amsterdam House v Baxter, 224 AD2d 207; Matter of Petrakakis v Crown Hotels, 3 AD2d 635; see also, Matter of Binghamton Hous. Auth. v Douglas, 217 AD2d 897). Since this summary nonpayment proceeding brought pursuant to RPAPL 711 (2) may only be maintained to collect unpaid rent, the Appellate Term correctly found that there was no subject matter jurisdiction. O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.